Citation Nr: 1710992	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel





INTRODUCTION


The Veteran served on active duty Air Force from February 1970 to February 1974 and April 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) following a Board Remand in May 2014.  This matter was originally on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385 (2016).

2. The Veteran's service personnel records demonstrate that he served as a military security officer and was subject to noise from military flight line jets.

3. The most probative evidence of record indicates that the bilateral hearing loss was not present in service or until many years thereafter, and that the current hearing loss disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Pursuant to the Board's May 2014 Remand, the Appeals Management Center (AMC) scheduled the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The remand directed the AMC to schedule an audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss and to determine if the Veteran's hearing loss is causally related to noise exposure during active duty service.  The examiner was requested to address the Veteran's reports of in-service noise exposure and complaints of hearing loss since service as well as to specifically comment on whether service treatment records show any decrease in hearing acuity during service, even if the hearing acuity remained within normal limits; and if so, the significance of such decrease in hearing acuity.  In this case, a VA examination was conducted in June 2014.  The examiner rendered an opinion as to the etiology of the Veteran's hearing loss and provided a thorough rationale taking into account the Veteran's service and medical history, as well as the Veteran's reports of service and post-service noise exposure.  

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's May 2014 Remand. Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

A letter from VA dated November 19, 2009, discussed the evidence necessary to support a claim for service connection.  The Veteran was advised of the allocation of duties between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

With respect to VA's duty to assist, service and VA treatment records have been associated with the claims file.  In February 2010 and June 2014, VA provided the Veteran with medical examinations and obtained a medical opinion addressing the etiology of his current hearing loss.  The June 2014 VA examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing loss, provided a sufficiently detailed description of the disability, and provided an analysis to support the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); (adequate examinations must support conclusions with analysis that can be weighed against contrary evidence); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and its implementing regulations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Summary of the Facts

The Veteran asserts that he is subject to bilateral hearing loss as a result of being in "hot flight lines with loud jet engines," during his periods of military service.
  
The Veteran filed a claim for benefits in November 2009.  In his claim, he stated that while in service, he worked on the flight line as security for B-52 bombers.  In this position, he indicates he was subject to traumatic noise from large jet engines.  A rating decision was issued in February 2010 denying service connection for bilateral hearing loss.  In March 2010, the Veteran expressed disagreement with the denial of service connection for bilateral hearing loss indicating that he was not asked about loud noise in the military, and requesting de novo review of the issue of hearing loss; and in June 2011, a Statement of the Case was issued.  In July 2011, the Veteran perfected this appeal.  In May 2014, the Board remanded the case for additional development in as much as the February 2010 audiological examination test results were considered unreliable.  The case has been returned to the Board.     

Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38  U.S.C.A.  §§1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service connected compensation benefits, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, referred to as the "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362,1366 (Fed. Cir. 2010), (quoting Shedden v. Principi, 381 F.3d 1163,1167 (Fed. Cir. 2004)).

Current Disability

The determination as to whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purpose of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R.§ 3.385.  Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  On VA examination in June 2014, a VA audiologist diagnosed the Veteran with hearing loss in both ears as defined by VA regulations.  As such, the Veteran has satisfied the first element of having a current disability.

In-service Injury
 
The Veteran claims that he suffered an in-service injury as a result of being exposed to loud engine noise without hearing protection.  The Veteran's DD Form 214 from his first tour of duty which ended in 1974, indicates that he served as a law enforcement specialist, patrolman.  During his second tour of duty, which ended in 1978, he served as an administrative specialist.  The Board finds that the Veteran was exposed to hazardous noise in service.  In addition, the Veteran's testimony and evidence are competent and credible regarding his exposure to loud noise from loud jet flight line engines.  Thus, the Veteran has satisfied the second element with regard to an in-service injury.  See 38 C.F.R. §1154(a)(2016).

Nexus

Finally, having determined that the Veteran sustained an injury in service, the Veteran must also satisfy the final element, specifically, the Veteran must show a nexus, or causal relationship between his current disability and the Veteran's military service.  In other words, whether the hearing loss is a result of exposure to loud noise and thus establishes a nexus. 

The Veteran may show that his hearing loss is a result of his exposure to loud noise, either on a presumptive or a direct basis.  See 38 C.F.R .§§3.303, 3.309.  Neither basis is availing in this case.  

Presumptive Service Connection

The Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis because his hearing loss disability initially manifested several years after his separation from service.  Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); and Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  A November 1977 report of medical examination for the purpose of separation from active duty documents that audiometric test result thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 15 dB at the highest.  In an associated report of medical history, the Veteran denied ever having had hearing loss or trouble with his ears.  This evidence tends to show that the Veteran's hearing loss disability did not have its onset during his active service.  The record otherwise reflects that the Veteran was diagnosed with sensorineural hearing loss in 2007, approximately 29 years after his separation from service.  Notably, although the Veteran asserted at the February 2010 VA examination that his difficulty hearing onset was "a long time ago," on his application for compensation received by VA in November 2007, the Veteran indicated that his bilateral hearing loss disability began in January 2007.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), which held that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection.

As the Veteran's bilateral hearing loss did not manifest within the year after his separation from service, and as the evidence indicates that he has not had continuous difficulty hearing since service separation, he is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.  

Direct Service Connection 

The Veteran is also not entitled to service connection for bilateral hearing loss on a direct basis.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley, the United States Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005 ).

In this case, no medical professional has ever related the Veteran's current hearing loss to his active duty service.  In fact, the June 2014 examiner opined that the Veteran's hearing loss was less likely due to military noise exposure and more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.  

According to the examiner: 

The enlistment hearing exam for the first tour (dated 05/15/69) showed normal hearing in both ears.  The separation exam (dated 11/30/73) from the first tour also showed normal hearing in both ears with NO significant threshold shift (STS).  A hearing exam completed on 07/03/75 showed normal hearing in both ears.  The separation exam (dated 11/30/77) showed normal hearing in both ears with NO STS when compared to the enlistment and separation exams from the first tour.  Thus, there is NO objective evidence of acoustic trauma  in either ear.  Tinnitus was not reported in the SMRs and cannot be claimed secondary to acoustic trauma as there was no hearing loss at  separation.  There is no nexus of the Veteran's reported hearing loss and tinnitus to his military service.  The Veteran reported civilian noise exposure.  Therefore, in my opinion, this hearing loss and tinnitus is less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.  See Compensation and Pension Examination June 29, 2014. Disability and Benefits Questionnaire, (DBQ) Hearing Loss and Tinnitus

The Board notes that claim is supported by the Veteran's lay statements that he believes there is a nexus between his hearing loss and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).   However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In such a circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's sensorineural hearing loss, including civilian noise exposure, as cited by the June 2014 VA examiner.  

Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the June 2014 VA examiner's opinion.

As the negative VA opinion on the question of nexus carries more probative weight, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is related to the acoustic trauma sustained in service.  As such, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


